Citation Nr: 1103786	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-11 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to special monthly pension during the period prior to 
May 18, 2007, based on a need for aid and attendance, or on the 
basis of being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision by the RO in Cleveland, Ohio 
that denied entitlement to special monthly pension.  In a May 
2008 rating decision, the RO granted special monthly pension 
based on a need for aid and attendance, effective from May 18, 
2007.  The Veteran continued his appeal as to the period prior to 
May 18, 2007.  Hence, the issue on appeal is as stated on the 
first page of this remand.

A Board hearing was requested and scheduled, but by a statement 
dated in February 2010, the Veteran withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's representative has requested remand in order to 
obtain treatment records from the Ohio Veterans Home during the 
period in question.  The Board concurs.  Although further delay 
is regrettable, the Board finds that further development is 
required prior to adjudication of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Increased pension benefits are payable to a Veteran who needs 
regular aid and attendance or who is housebound.  38 U.S.C.A. § 
1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2010).  The Veteran 
has contended that during the period in question, he was in need 
of regular aid and attendance.

A Veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular aid 
and attendance of another person.  38 C.F.R. § 3.351(b).  A 
Veteran will be considered in need of regular aid and attendance 
if he is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric contraction 
of the visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under certain 
criteria in VA regulations.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(c).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to 
show factual need for aid and attendance include the inability of 
the Veteran to dress or undress himself; to keep himself 
ordinarily clean and presentable; whether he requires frequent 
adjustment of any special prosthetic or orthopedic appliances; 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect himself from 
hazards or dangers incident to his daily environment.

In December 2006, the Veteran filed a claim for special monthly 
pension based on the fact that he was living in the domiciliary-
plus unit of the Ohio Veterans Home.  By a letter dated in 
December 2006, E.V.S., MD, indicated that the Veteran had been 
living in the "dom plus" unit of the Ohio Veterans Home since 
October 26, 2006.  Records on file reflect that on May 18, 2007, 
the Veteran was moved to a different unit at the Ohio Veterans 
Home and was then receiving an intermediate level of care.  The 
RO granted special monthly pension based on a need for aid and 
attendance, effective May 18, 2007.  The Veteran asserts that 
this benefit was warranted prior to that date based on his 
residence at the Ohio Veterans Home in the dom-plus unit.

Although the file contains a December 2006 transfer sheet and an 
April 2007 Medical Statement for Consideration of Aid and 
Attendance (completed by Dr. S.), the file does not contain any 
treatment records from the Ohio Veterans Home.  The RO/AMC should 
attempt to obtain treatment records from that facility during the 
period from October 2006 to May 2007.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Moreover, the Veteran's claims file does not presently contain 
any records of VA hospitalization or treatment dated after 
October 2002 and prior to May 2007.  Because records of treatment 
could bear on the outcome of his appeal, efforts should be made 
to obtain them.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 
3.159(c)(1)-(3), (e)(2).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive notice 
of medical evidence in its possession).  

In order to fulfill the duty to assist, all of the appellant's VA 
and private inpatient, outpatient and domiciliary records from 
January 2006 to May 2007 should be obtained and associated with 
the claims file.

Finally, the Board observes that the Veteran was awarded benefits 
from the Social Security Administration (SSA) in April 2005.  
Such records are not on file and must be obtained.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran to 
obtain the names and addresses of all private 
or VA health care providers and treatment 
centers where he has been treated for any 
disabling condition since January 2006.  The 
RO/AMC should obtain any VA or private 
inpatient and outpatient records not already 
in the claims file relating to treatment of 
the appellant, dated from January 2006 to May 
2007.  

In particular, the inpatient and domiciliary 
care records from the Ohio Veterans Home 
dated from October 2006 to May 2007 must be 
obtained.  These records should be associated 
with the claims file, with documentation of 
any inability to secure them.  The appellant 
and his representative should also be 
informed of any negative results.

2.  The RO/AMC should obtain from the SSA the 
records pertinent to the Veteran's claim 
and/or award of SSA disability benefits.  If 
such records are unavailable a notation to 
that effect should be made in the claims 
file.

3. Thereafter, the RO/AMC should readjudicate 
the claim with consideration of all of the 
evidence of record. If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


